Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective
as of January 1, 2014 (the Effective Date”), by and between POZEN Inc. (the
“Company”), with offices located at Suite 400, 1414 Raleigh Road, Chapel Hill,
North Carolina 27517, and Dennis L. McNamara. (“Executive”), whose address is
111 Lone Pine Road, Chapel Hill, North Carolina 27514.

WITNESSETH:

WHEREAS, the Company is engaged in certain pharmaceutical research, development
and marketing activities; and

WHEREAS, Executive has been employed by the Company in the position of Vice
President, Business Development; and

WHEREAS, the Company now wishes to employ Executive in the position of Senior
Vice President, Chief Business Officer, and Executive desires to remain employed
with the Company in such new position.

NOW, THEREFORE, in consideration of the foregoing and the provisions and mutual
promises herein contained and other good and valuable consideration, the parties
hereby agree as follows:

1. EMPLOYMENT. The Company hereby agrees to continue to employ Executive in the
new position of Senior Vice President, Chief Business Officer, and Executive
hereby agrees to remain employed as Senior Vice President, Chief Business
Officer of the Company, with such duties and responsibilities as are normally
related to such position in accordance with the standards of the industry and as
specified in Exhibit A, attached hereto and incorporated herein by reference,
and such additional duties as may be assigned to Executive from time to time by
the President or the Board of Directors of the Company.

2. TERM. Executive’s employment shall be for a term of one (1) year from the
date of execution of this Agreement (the “Initial Term”), and thereafter shall
be automatically renewed with additional one (1) year terms to follow
consecutively, subject to the termination and severance provisions herein later
provided, unless amended or modified by mutual agreement of the parties. As used
herein, “Term” shall include the Initial Term and any renewals thereof in
accordance with this Agreement.

3. EXCLUSIVE SERVICE. Executive agrees to devote Executive’s full time and
attention to the performance of Executive’s duties and responsibilities on
behalf of the Company. Executive shall comply with all policies and regulations
of the Company and all applicable government laws, rules and regulations that
are now or hereafter in effect.

 

1



--------------------------------------------------------------------------------

4. COMPENSATION. During the Term of this Agreement, Executive’s compensation
shall be determined and paid as follows:

(a) Base Salary. Executive shall receive an annual base salary of Two Hundred
and Sixty Thousand Dollars ($260,000) payable in accordance with the Company’s
standard payroll practices and subject to applicable withholdings. Annual
increases will be made, if any, based upon performance, and in the sole
discretion of the Company, such increases, if any, to be effective as may be set
by the Committee by March 31 of each year during the Term.

(b) Bonus. Executive shall be eligible to receive an annual cash incentive bonus
of up to forty percent (40%) of Executive’s annual base salary as may be set by
the Company by March 31 of each year. The determination of the actual bonus
earned, if any, shall be at the sole discretion of the Company and shall be
based upon the Company’s assessment of Executive’s performance and the
achievement of certain objectives which shall be set by the Company from time to
time. Executive’s performance shall be evaluated by the Company on an annual
basis, and the Company shall adjust Executive’s compensation in its sole
discretion. Nothing in this section shall be construed as guaranteeing Executive
a bonus in any amount. If an annual bonus is awarded, it shall be paid in the
year following the year in which such bonus was earned, on or before March 15 of
such year.

(c) Stock Options. Subject to the approval of the Compensation Committee or the
Board of Directors, Executive shall also be eligible to receive an annual stock
option or other incentive award, with the amount and form of any such award
being determined in the sole discretion of the Company.

(d) Benefits. Executive shall be eligible to participate in the Company’s
standard employee benefit programs made available to employees of the Company
from time to time, subject to appropriate premium contributions, benefit
elections, etc. and provided that Executive meets the eligibility requirements
thereof. In addition, Executive shall continue to be entitled to five (5) weeks
of paid vacation per year.

(e) Business Expenses. The Company shall reimburse Executive for all reasonable
expenses incurred in the furtherance of the Company’s business and interests,
including travel and entertainment, provided that Executive complies with the
expense reporting policies and procedures of the Company.

(f) Adequate Office Space. The Company shall provide to Executive adequate
office space, facilities, and administrative support appropriate to Executive’s
position.

5. TERMINATION. This Agreement shall or may be terminated, as the case may be,
upon the terms and conditions hereinafter provided.

(a) Voluntary Termination. This Agreement shall be considered voluntarily
terminated by the parties if either party provides written notice of such
party’s intent not to renew this Agreement, provided that such party shall
provide at least ninety (90) days’ written notice to the other party prior to
the last day of the Initial Term or any renewal term.

 

2



--------------------------------------------------------------------------------

(b) Involuntary Termination. The Company may terminate this Agreement upon
written notice to Executive (or Executive’s representative) in any of the
following events:

(i) The death of Executive;

(ii) Executive becomes permanently disabled (as defined in Section 5(g) below);
or

(iii) For Cause, immediately upon written notice to Executive. “Cause” shall be
determined by the Board of Directors and shall mean: (A) breach by Executive of
the terms of this Agreement; (B) breach of the Nondisclosure, Inventions and
Non-Competition Agreement (described in Section 6 below); (C) material failure
by Executive to comply with the policies or directives of the Company or the
Board of Directors; (D) any illegal or dishonest action that is materially
detrimental to the Company; or (E) Executive’s failure to faithfully carry out
the duties of Executive’s position, provided that Executive shall be given a
period of thirty (30) days after receipt of written notice of such failure
during which to correct such failure; and (F) Executive’s violation of the
Company’s policies regarding harassment or unlawful discrimination.

(c) Obligations upon Certain Terminations. Upon voluntary termination of this
Agreement, or termination of Executive’s employment by the Company for Cause (as
defined above) or upon Executive’s death or disability, or termination by
Executive for other than Good Reason (as defined below), the Company shall have
no further obligations hereunder other than the payment of all compensation and
other benefits payable to Executive through the date of such termination. Such
amounts shall be paid on the Company’s next regularly scheduled payroll date
unless any such amount is not then calculable, in which case payment of such
amount shall be made on the first regularly scheduled payroll date after the
amount is calculable but no later than March 15 of the year following the year
in which the Executive’s employment terminated.

(d) Severance.

(i) In the event of termination of Executive’s employment (A) by the Company for
reasons other than Cause or Executive’s death or disability, or (B) by Executive
for Good Reason, and provided Executive executes and does not revoke a release
and settlement agreement (the “Release”) in a form acceptable to the Company,
Executive shall receive a severance benefit, subject to any applicable taxes and
withholdings, in an amount equal to one (1) year’s base salary (the “Salary
Benefit”) plus the average annual bonus awarded Executive over the previous two
(2) years (the Bonus,” and, together with the Salary Benefit, the “Severance
Benefit”). Subject to Section 5(d)(ii) below, the Company shall pay the Salary
Benefit, in monthly installments, on the fifth business day of each month
commencing with the second month following the month in which Executive’s
termination of employment occurred. The Company shall pay the Bonus in a lump
sum payment within ninety (90) days of the date of

 

3



--------------------------------------------------------------------------------

termination of Executive’s employment (the “Termination Date”), but in no event
later than March 15 of the year following the year in which such termination of
employment occurred, or in the event of termination pursuant to
Section 5(e)(iv), no later than March 15 of the year following the year in which
the Change of Control occurred. Executive shall also continue to be entitled to
receive all Company nontaxable health and other nontaxable employee benefits to
which Executive was entitled as of the Termination Date, subject to the terms of
all applicable benefit plans and to the extent such benefits can be provided to
non-employees (or to the extent such benefits cannot be provided to
non-employees, then the amount the Company was paying for those benefits
immediately prior to the Termination Date), at the same average level and on the
same terms and conditions which applied immediately prior to the Termination
Date, for the shorter of (i) one year following the date of such Termination
Date or (ii) until Executive obtains comparable coverage from another employer
(the “Continuing Benefits”).

(ii) Notwithstanding the foregoing, if Executive is on the termination date a
“specified employee” (as defined in Section 409A of the Internal Revenue Code,
as amended (the “Code”) and the regulations promulgated under such Section 409A
(“Code Section 409A”) and as determined in accordance with the permissible
method then in use by the Company, or, if none, in accordance with the
applicable default provisions of Code Section 409A, relating to “specified
employees”), then if and to the extent required in order to avoid the imposition
on Executive of any excise tax under Code Section 409A, the payment of any
Severance Benefit, Continuing Benefits or other payments under this Section 5
shall not commence until, and shall be made on, the first business day after the
date that is six (6) months following the Termination Date, and in such event
the initial payment shall include a catch-up amount covering amounts that would
otherwise have been paid during the six-month period following the Termination
Date.

(e) Good Reason. For purposes of this Agreement, “Good Reason” shall mean, the
occurrence, without the consent of Executive, of any of the following events,
unless, in the case of (i), (ii) and (iii) below, such event is corrected within
thirty (30) days after written notification by Executive to the Company of the
same: (i) the office from which Executive performs Executive’s principal duties
is moved more than fifty (50) miles from the current location of the Company’s
offices in Chapel Hill, North Carolina; (ii) Executive’s duties and
responsibilities are substantially reduced or diminished; (iii) the Company
materially breaches its obligations under this Agreement; or (iv) a Change of
Control (as defined below) occurs and Executive notifies the Company in writing
within sixty (60) days of the consummation of such Change of Control that
Executive intends to terminate Executive’s employment as a result of the Change
of Control, in which event such termination shall be effective not less than
sixty (60) days after the date of such written notice.

(f) Disability. For purposes of this Agreement, Executive shall be considered
permanently disabled when a qualified medical doctor mutually acceptable to the
Company and Executive or Executive’s personal representative shall have
certified in writing that: (i) Executive is unable because of medically
determinable physical or mental disability to perform substantially all of
Executive’s duties for more than one hundred eighty (180) calendar days measured
from the last full day of work; or (ii) by reason of mental or physical
disability, it is unlikely that Executive will be able, within one hundred
eighty (180) calendar days, to resume substantially all business duties and
responsibilities in which Executive was previously engaged and otherwise
discharge Executive’s duties under this Agreement.

 

4



--------------------------------------------------------------------------------

(g) Change of Control. For purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred:

(i) If any person (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company or any trustee or fiduciary holding securities under an employee
benefit plan of the Company) becomes a beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a transaction in which the Company becomes a subsidiary
of another corporation and in which the stockholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such stockholders to more than 50% of all votes to
which all stockholders of the parent corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote); or

(ii) Upon the consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), or (B) a sale
or other disposition of all or substantially all of the assets of the Company.

6. NON-DISCLOSURE, INVENTIONS AND NON COMPETITION. Executive acknowledges that
Executive has executed and agrees to continue to be bound by the terms of the
Company’s standard non-disclosure, inventions and non-competition agreement in
the form attached hereto as Exhibit B and that such terms are incorporated
herein by reference and made a material part of this Agreement (the
“Nondisclosure Agreement”).

7. NOTICES. Any notice required to be given shall be in writing personally
delivered by certified mail or registered mail or by facsimile (receipt
confirmed) to the address last shown in the Company’s records.

8. SEVERABILITY. The provisions of this Agreement shall be deemed severable, and
the invalidity or unenforceability of any provision (or part thereof) of this
Agreement shall in no way affect the validity or enforceability of any other
provision (or remaining part thereof).

9. GOVERNING LAW. This Agreement shall be governed by and construed according to
the laws of the State of North Carolina, without reference to the choice of law
provisions of such laws.

 

5



--------------------------------------------------------------------------------

10. ENTIRE AGREEMENT. This Agreement and the Nondisclosure Agreement (including
any exhibits or schedules hereto or thereto) contain the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations, or warranties relating to the subject matter of
this Agreement which are not set forth herein or therein. In particular, without
limiting the foregoing, this Agreement supersedes in its entirety that certain
offer letter from the Company to Executive dated December 1, 1998. No
modification of this Agreement shall be valid unless made in writing and signed
by the parties hereto.

11. BENEFIT. This Agreement shall be binding upon and inure to the benefit of
both parties and their respective heirs, representatives, successors and
assigns, including any corporation or other entity with which or into which the
Company may be merged or which may succeed to its assets or business; provided,
however, that the obligations of Executive are personal and shall not be
assigned by Executive.

12. EXECUTIVE REPRESENTATIONS.

(a) Executive represents that her performance of this Agreement and as an
employee of the Company does not and will not breach any employment,
non-competition or other agreement to keep confidential any confidential or
proprietary information acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company. Executive represents that she has not
entered into, and agrees not to enter into, any agreement that conflicts with or
violates this Agreement or would prevent or interfere with the Company’s
employment of Executive on the terms set forth herein.

(b) Executive represents that he has not brought and shall not use in the
performance of Executive’s responsibilities for the Company, any materials or
documents of a former employer which are not generally available to the public
or which did not belong to Executive prior to Executive’s employment with the
Company, unless Executive has obtained written authorization from the former
employer or other owner for their possession and use and provided the Company
with a copy thereof.

13. INJUNCTIVE RELIEF. Executive understands and agrees that the Company will
suffer irreparable harm in the event that Executive breaches any of Executive’s
obligations under this Agreement and that monetary damages will be inadequate to
compensate the Company for such breach. Accordingly, Executive agrees that, in
the event of a breach or threatened breach by Executive of any of the provisions
of this Agreement, the Company, in addition to and not in limitation of any
other rights, remedies, or damages available to the Company at law or in equity,
shall be entitled to a permanent injunction in order to prevent or to restrain
any such breach by Executive, or by Executive’s partners, agents,
representatives, servants, employers, employees and/or any and all persons
directly or indirectly acting for or with Executive; provided such injunction
shall not affect Executive’s ownership rights in the Company or compensation
earned or due Executive.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement and affixed their seals as of the day and year first above written.

 

EMPLOYER: POZEN INC. By:  

/s/ John R. Plachetka

Name:   John R. Plachetka, Pharm.D. Title:   Chairman, President and CEO
EMPLOYEE:

/s/ Dennis L. McNamara

Dennis L. McNamara

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Responsibility and Tasks List

Key Responsibilities and Standards of Performance

Senior Vice President, Chief Business Officer

POZEN, Inc

Key Job Responsibilities

1. Execute corporate development activities, primarily to secure partners to
commercialize the POZEN portfolio of products, and interface with strategic
advisors on corporate development initiatives.

2. Manage strategic alliances, coordinating internal efforts to support
successful commercialization of PA by Sanofi, and maintaining relationships with
GSK and AZ.

3. Manage forecasts, leading analytics for projecting sales of commercialized
products and financial modeling to support transactions.

4. Direct and assist enforcement of IP rights by outside counsel and licensees.

5. Interact with investors, analysts and investment banks on a regular basis
regarding commercial activities by strategic partners and IP activities, and
otherwise as needed.

6. Lead the commercial analysis and identification of potential IP protection
for novel product concepts.

7. Participate in the management of the company as a member of the Executive
Committee.

8. Other Duties as assigned

Standards of Performance

Quality

¨ Deal structures and terms are negotiated within approved parameters, and
contracts protect POZEN’s interests; priority targets for PA are identified
proactively.

¨ Enforcement actions are reviewed comprehensively with outside counsel.

¨ Patent and trademark applications are comprehensive and accurate, bringing all
available information and data to bear.

¨ Interactions with partners are effective and efficient, potential conflicts
are addressed and resolved promptly

Speed

¨ Substantive and urgent responses to all BD communications are provided to
ensure timely progression of discussions.

¨ All input to enforcement actions is provided in advance of deadlines.

¨ Disclosure of potential inventions is prompt, and all prosecution filings are
within the PTO (or foreign office) time limits.

¨ All contractual obligations are met within negotiated time limits.



--------------------------------------------------------------------------------

Cost

¨ Budgets provide sufficient resources to accomplish objectives, and all
activities are carried out within budget.